UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K x Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2009 ¨ Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-05707 GENERAL EMPLOYMENT ENTERPRISES, INC (Exact name of registrant as specified in its charter) Illinois 36-6097429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) One Tower Lane, Suite 2200, Oakbrook Terrace, IL 60181 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (630) 954-0400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, no par value NYSE Amex Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to the Form 10-K.¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The aggregate market value of the common stock held by non-affiliates computed by reference to the price at which the common stock was last sold as of March 31, 2009 was $1,698,000. The number of shares outstanding of the registrant’s common stock as of December 31, 2009 was 13,380,265. DOCUMENTS INCORPORATED BY REFERENCE Portions of the General Employment Enterprises, Inc. Proxy Statement for the annual meeting of shareholders to be held on February 22, 2010 are incorporated by reference into Part III of this Form 10-K. 2 TABLE OF CONTENTS Page PART I Item 1, Business. 4 Item 1A, Risk Factors. 5 Item 1B, Unresolved Staff Comments. 5 Item 2, Properties. 5 Item 3, Legal Proceedings. 5 Item 4, Submission of Matters to a Vote of Security Holders. 5 PART II Item 5, Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 Item 6, Selected Financial Data. 7 Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations. 7 Item 8, Financial Statements and Supplementary Data. 12 Item 9, Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 25 Item 9A(T), Controls and Procedures. 25 Item 9B, Other Information. 26 PART III Item 10, Directors, Executive Officers and Corporate Governance. 27 Item 11, Executive Compensation. 27 Item 12, Security Ownership of Certain Beneficial Owners and Management. 27 Item 13, Certain Relationships and Related Transactions, and Director Independence. 27 Item 14, Principal Accountant Fees and Services. 28 PART IV Item 15, Exhibits and Financial Statement Schedules. 28 3 Table of Contents PART I Item 1, Business. General General Employment Enterprises, Inc. (the Company”) was incorporated in the State of Illinois in 1962 and is the successor to employment offices doing business since 1893. In 1987 the Company established Triad Personnel Services, Inc., a wholly-owned subsidiary, incorporated in the State of Illinois. The principal executive office of the Company is located at One Tower Lane, Suite 2200, Oakbrook Terrace, Illinois. Services Provided The Company operates in one industry segment, providing professional staffing services. The Company offers its customers placement and contract staffing services, specializing in the placement of information technology, engineering and accounting professionals. The Company’s placement services include placing candidates into regular, full-time jobs with client-employers. The Company’s contract services include placing its professional employees on temporary assignments, under contracts with client companies. Contract workers are employees of the Company, typically working at the client location and at the direction of client personnel for periods of three months to one year. Management believes that the combination of these two services provides a strong marketing opportunity, because it offers customers a variety of staffing alternatives that includes direct hire, temporary staffing and a contract-to-hire approach to hiring. The percentage of revenues derived from these services is as follows: Year Ended September 30 2009 2008 Contract services 60 % 49 % Placement services 40 % 51 % Marketing The Company markets its services using the trade names General Employment Enterprises, Omni One, Business Management Personnel, Triad Personnel Services and Generation Technologies. As of September 30, 2009 it operated ten branch offices located in downtown or suburban areas of major U.S. cities in eight states. The offices were located in Arizona, California (2), Florida, Illinois, Indiana, Massachusetts, North Carolina and Ohio (2). The Company markets its services to prospective clients primarily through telephone marketing by its recruiting and sales consultants, and through mailing of employment bulletins listing candidates available for placement and contract employees available for assignment. The portion of consolidated net revenues derived from the Company’s two largest customers together was approximately 21% in fiscal 2009 and 11% in fiscal 2008, and no other customer accounted for more than 4% of net revenues during either year. Competition The staffing industry is highly competitive. There are relatively few barriers to entry by firms offering placement services, while significant amounts of working capital typically are required for firms offering contract services. The Company’s competitors include a large number of sole-proprietorship operations, as well as regional and national organizations. Many of them are large corporations with substantially greater resources than the Company. 4 Table of Contents Because the Company focuses its attention on professional staffing positions, it competes by providing highly qualified candidates who are well matched for the position, by responding quickly to client requests, and by establishing offices in convenient locations. As part of its service, the Company provides reference checking, scrutiny of candidates’ work experience and optional background checks. In general, pricing is considered to be secondary to quality of service as a competitive factor. During slow hiring periods, however, competition can put pressure on the Company’s pricing. Recruiting The success of the Company is highly dependent on its ability to obtain qualified candidates. Prospective employment candidates are generally recruited through telephone contact by the Company’s employment consultants or through postings on the Internet. For Internet postings, the Company maintains its own web page at www.generalemployment.com and uses other Internet job posting bulletin board services. The Company maintains database records of applicants’ skills to assist in matching them with job openings. The Company screens and interviews applicants who are presented to its clients. Employees As of September 30, 2009, the Company had approximately 60 regular employees and 110 contract service employees. Item 1A, Risk Factors. Not applicable. Item 1B, Unresolved Staff Comments. Not applicable. Item 2, Properties. The Company’s policy is to lease commercial office space for all of its offices. The Company’s headquarters are located in a modern 31-story building near Chicago, Illinois. The Company leases 8,200 square feet of space at that location, under a lease that will expire in 2015. The lease may be cancelled by the Company in 2012 under certain conditions. The Company’s staffing offices are located in downtown and suburban business centers in eight states. Established offices are operated from leased space ranging from 800 to 2,000 square feet, generally for initial lease periods of three to five years, with cancellation clauses after certain periods of occupancy in some cases. Management believes that existing facilities are adequate for the Company’s current needs and that its leasing strategies provide the Company with sufficient flexibility to open or close offices to accommodate business needs. Item 3, Legal Proceedings. From time to time, the Company is subject to various legal proceedings and claims arising in the ordinary course of business. As of September 30, 2009, there were no material legal proceedings pending against the Company. Item 4, Submission of Matters to a Vote of Security Holders. Not applicable. 5 Table of Contents PART II Item 5, Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. The Company’s common stock is listed on the NYSE Amex stock exchange and is traded under the symbol JOB. The following table sets forth the quarterly high and low sales prices per share of the Company’s common stock on the consolidated market for each quarter within the last two fiscal years. Fourth Quarter Third Quarter Second Quarter First Quarter Fiscal 2009: High $ 1.47 $ .58 $ .52 $ .54 Low .46 .36 .19 .30 Fiscal 2008: High $ .88 $ 1.39 $ 1.70 $ 1.79 Low .38 .76 1.31 1.50 There were 665 holders of record on December 31, 2009. On November 19, 2007, the Company declared a $.10 per share cash dividend on its common stock, payable on January 11, 2008 to shareholders of record as of December 14, 2007.In the past, cash dividends have been declared at the discretion of the Board of Directors.There is no assurance that dividends will be paid in the future, since they are dependent on the Company’s earnings, financial condition and other factors. Information concerning securities authorized for issuance under equity compensation plans is presented in Item 12 of this annual report. During the three months ended September 30, 2009, no equity securities of the Company were purchased by the Company. Recent Sales of Unregistered Securities On June 30, 2009, the Company recorded the sale of 7,700,000 unregistered shares of common stock to PSQ, LLC (“PSQ”) for $1,925,000 in cash, pursuant to a Securities Purchase and Tender Offer Agreement that had been entered into by the Company on March 30, 2009.The sale of unregistered securities was made in reliance on section 4(2) of the Securities Act of 1933 as amended (the “Securities Act”).PSQ and its managing member were known to the Company and its management through the process undertaken by PSQ in conducting a tender offer for the Company’s shares of common stock.PSQ was provided access to all material information that it requested and all information necessary to verify such information, and was afforded access to Company management in connection with PSQ’s purchase. PSQ and its managing member acquired such securities for investment and not with a view toward distribution, acknowledging such intent to the Company in the agreements that were entered into with PSQ at the time of sale of the securities. On June 22, 2009, the Company and Herbert F. Imhoff, Jr. entered into Amendment No. 1 to a Consulting Agreement originally dated March 30, 2009.The Consulting Agreement as amended provides that Mr. Imhoff is to provide consulting services to the Company following his resignation as the chief executive officer, in accordance with the terms of the Securities Purchase and Tender Offer Agreement with PSQ.A portion of Mr. Imhoff’s compensation in exchange for his consulting services is the issuance of 500,000 shares of the Company’s common stock for no additional consideration. The share issuance to Mr. Imhoff was duly approved by the written consent of PSQ on July 24, 2009.The common stock was offered and issued, or will be issued, to Mr. Imhoff in an offering exempt from the registration requirements, under section 4(2) of the Securities Act, as Mr. Imhoff has been an affiliate of the Company prior to and after the consummation of the transactions contemplated by the Securities Purchase and Tender Offer Agreement with PSQ. 6 Table of Contents Item 6, Selected Financial Data. Not Applicable. Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations. Overview The Company provides contract and placement staffing services for business and industry, specializing in the placement of information technology, engineering and accounting professionals.As of September 30, 2009, the Company operated ten offices located in eight states. The Company’s business is highly dependent on national employment trends in general and on the demand for professional staff in particular.As an indicator of employment conditions, the national unemployment rate was 9.8% in September 2009 and 6.2% in September 2008.The change indicates a trend toward a lower level of employment in the United States during the last twelve months. During the year ended September 30, 2009, the U.S. economy experienced a period of uncertainty stemming from problems in the housing and credit markets.According to the U.S. Department of Labor, the national employment level declined by approximately 6.0 million jobs during the period.Management believes that employers became extremely cautious about hiring during the period.As a result, the Company experienced sharp declines in both the number of billable contract hours and the number of placements. Consolidated net revenues for the year ended September 30, 2009 decreased 32% compared with the prior year.Contract service revenues were down 16%, and placement service revenues were down 47%.The effects of lower consolidated net revenues resulted in a $4,178,000 loss from operations this year, compared with a $1,843,000 loss from operations last year. During the year ended September 30, 2009, the Company recorded the sale of 7,700,000 newly-issued shares of common stock to PSQ for $1,925,000 in cash, pursuant to a Securities Purchase and Tender Offer Agreement that had been entered into by the Company on March 30, 2009.The net proceeds to the Company from the share issuance, after deducting related costs, were $1,384,000, and the Company ended the year with a balance of cash and cash equivalents of $2,810,000.In connection with the completion of the sale of shares, the Company’s Chairman, Chief Executive Officer and President (the “former CEO”) resigned from those positions and his employment agreement with the Company was replaced by a new consulting agreement.Under the consulting agreement, the Company became obligated to pay an annual consulting fee of $180,000 over a five-year period and to issue 500,000 shares of common stock to the former CEO for no additional consideration.During fiscal 2009, the Company determined that the fee payments represent compensation for past services rendered by the former CEO, and accordingly the Company recorded a provision for additional compensation expense under the consulting agreement in the amount of $1,070,000.The fiscal 2009 results also include a provision for the cost of closing branch offices of $330,000.During the period, the Company consolidated ten branch offices in four metropolitan areas. The Securities Purchase and Tender Offer Agreement also provided that PSQ would commence a cash tender offer to purchase from the Company’s shareholders up to 2,500,000 shares of common stock at a price of $0.60 per share.PSQ informed the Company that the tender offer was concluded as of June 30, 2009 and that 2,035,287 shares of the Company’s common stock were tendered. 7 Table of Contents Results of Operations Net Revenues Consolidated net revenues for the year ended September 30, 2009 were down $4,841,000 (32%) from the prior year.Contract service revenues decreased $1,196,000 (16%) and placement service revenues decreased $3,645,000 (47%).As a result of the weaker economic conditions that prevailed during the year ended September 30, 2009, the Company experienced less demand for its services.The decline in consolidated net revenues was the result of a 15% decrease in the number of billable contract hours and 51% fewer placements. Cost of Contract Services The cost of contract services includes wages and the related payroll taxes and employee benefits of the Company’s employees while they work on contract assignments.There are no direct costs associated with placement service revenues.The cost of contract services for the year ended September 30, 2009 was down $663,000 (13%) as a result of the lower volume of contract business.The gross profit margin on contract business was 30.4%, which was 2.2 percentage points less than 32.6% for the prior year due to competitive pricing pressures during the period. Selling,
